Case: 13-30858      Document: 00512613612         Page: 1    Date Filed: 04/30/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-30858                            April 30, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LONNIE ALLEN TRUITT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:12-CR-250-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Lonnie Allen Truitt pleaded guilty to one count of production of child
pornography and was sentenced at the high end of the advisory guidelines
sentencing range to 600 months of imprisonment and a life term of supervised
release. On appeal, he argues that his sentence is substantively unreasonable
because it is greater than necessary to fulfill the statutory sentencing goals.
He contends that the district court abused its discretion by considering facts


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30858   Document: 00512613612        Page: 2   Date Filed: 04/30/2014


                                   No. 13-30858

beyond those directly necessary to support his conviction and because his
childhood was filled with abuse.
      We review the “substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51
(2007).   “[A] sentence within a properly calculated Guideline range is
presumptively reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006).
      Truitt’s sexual contact with his 15 year old victim was relevant conduct
because it was “part of the same course of conduct or common scheme or plan
as the offense of conviction.” U.S.S.G. § 1B1.3(a)(2). Truitt has not rebutted
the presumption that his guidelines sentence is reasonable or demonstrated
that sentencing him at the high end of the guidelines range was an abuse of
discretion. The judgment of the district court is AFFIRMED.




                                        2